Citation Nr: 1128494	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision, by which the RO denied the Veteran's claim.  

In April 2008, the Veteran testified at a hearing via video teleconference before the undersigned Veterans Law Judge.  A transcript of the proceedings is of record.

In January 2009, the Board remanded the issue on appeal to the RO for further evidentiary and procedural development.


FINDING OF FACT

The Veteran's PTSD is manifested by no more than serious to more moderate symptoms with existing but limited social contacts and a tendency to isolative behavior.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in August 2006.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, Social Security Administration records, and medical records associated with a state disability claim.  Significantly, neither the Veteran nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been rated 30 percent disabling by the RO under the provisions of Diagnostic Code 9411.

Under this diagnostic code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

In October 2005, the Veteran sought VA inpatient psychiatric treatment on a voluntary basis.  He was experiencing increased symptoms of PTSD pursuant to the loss of several close family members to include his son and other factors.  He was becoming increasingly isolative.  He had also stopped taking his psychotropic medication.  The Veteran had recently contemplated suicide.  On admission, he was tearful and depressed.  He felt safe in the hospital but experienced hopelessness before his admission.  Insight was good and judgment was intact.  His thought processes were logical and goal directed.  There were no delusions or hallucinations.  The Veteran was admitted due to the severity of his condition and suicidal ideation.  The Veteran, who had stopped taking psychotropic medication before his admission, was put back on medication, and his psychiatric symptoms began to subside.  

During an individual psychotherapy session in July 2006, the Veteran reported that he had gone to a bike race but became very anxious when fireworks were set off.  The Veteran's thought processes were logical and goal directed.  His mood was euthemic, but his affect was full.  Speech was normal in rate and volume.  Insight was good and judgment was intact.  Interest level was fair, and there was no homicidal or suicidal ideation.  The diagnosis was, in pertinent part, PTSD, and a GAF of 53 was assigned.

On August 2006 VA PTSD examination, the Veteran reported that he was unemployed and that he had not worked on a full-time basis since 1984.  The examiner noted that there was no indication of lost time or decreased productivity due to psychiatric symptoms and substance abuse negatively impacted performance and increased anger and impulsivity.  The Veteran reported that he had quit his job in anger.  Since 1984, the Veteran undertook odd jobs.  The Veteran indicated that he enjoyed cycling, and he enjoyed long (17 mile) bike rides, sometimes with friends.  The Veteran, indeed, spent most of his time either at home or cycling.  He reportedly had a few months left on probation due to a conviction of cocaine possession.  He stated that he was doing much better on medication.  Objectively, he was able to perform all of the activities of daily living and to live independently.  He was alert and oriented.  His appearance and hygiene were normal.  Speech was normal, and thought processes were logical and goal directed.  There were no delusions or hallucinations, and there was no significant problem with attention.  There was passive suicidal ideation without a plan or intent.  There were some sleep problems.  As well, the Veteran reported nightmares and an exaggerated startle response.  The examiner diagnosed PTSD as well as cocaine abuse in remission and cannabis abuse in early full remission and assigned a GAF score of 60.  The examiner opined that the Veteran was capable of employment in a preferably solitary environment due to his tendency toward anger.

In a September 2006 letter, the Veteran asserted that he was increasingly depressed and isolated.  He maintained that he was quick to anger.  He reported nightmares and sleep problems.  That month, the Veteran's sister in law wrote that she had known the Veteran for approximately 15 years and that he was depressed.  Apparently, the Veteran visited frequently, and when he became depressed, he would stay for several days.  According to her, there were increased outbursts, and the Veteran was quick to anger.  

2006 and 2007 VA mental health treatment notes reflect GAF scores ranging from 50 to 53.

In February 2007, the Veteran sought admission at a VA medical facility due to paranoid thoughts and depression.  Reportedly, he had stopped taking his psychotropic medication.  He denied hallucinating and indicated that he had been using marijuana.  After medication was administered, the Veteran's mood improved.  He was diagnosed with personality disorder not otherwise specified with strong antisocial features.  The Axis I discharge diagnosis was of PTSD with cannabis abuse as well as cocaine abuse in remission.  A GAF of 50 was assigned.

A private general medical report dated in January 2008 indicated a longstanding history of depression, paranoia, paranoid thoughts, and multiple hospital admissions.  A reported difficulty with memory and recall was also noted.  The Board notes that the examining physician did not review the claims file.  The Board observes, indeed, that the physician based his narrative entirely on a history provided by the Veteran in the context of an examination requested in conjunction with a disability claim filed with the State.

At his April 2008 hearing, the Veteran testified that he was receiving regular psychotherapy and psychiatric treatment, that he was taking psychotropic medication to control his symptoms, and that his dosages had been recently increased.  He also testified that prior to his most recent psychiatric admission, he was experiencing suicidal thoughts.  The Veteran denied trouble with the law since 2002.

In May 2008, the Veteran reported that he had managed to abstain from narcotics.  His sleep problems improved with medication, but he still had trouble in the presence of large groups of people.  Objectively, his thought processes were logical and goal directed.  His mood was euthemic.  His affect was full, and speech was normal in rate and volume.  Insight was good and judgment was intact.  There was no suicidal or homicidal ideation.  The examiner diagnosed PTSD as well as alcohol and combined drug dependency in full sustained remission.  A GAF of 50 was assigned.  In November 2008, a GAF of 48 was assigned although affect and thought were characterized as normal, and insight was good.  Judgment was intact, and there was no suicidal ideation or homicidal ideation.  The Veteran was instructed to continue taking 60 mg. of fluoxetine a day along with 100 mg. of quetiapine twice daily.  

A February 2009 VA mental health individual therapy note shows that the Veteran indicated that his anxiety was under fair control.  He kept mostly to himself.  He managed to avoid drugs.  His thoughts were logical and goal directed.  Speech, affect, insight, and judgment were characterized as normal.  The Veteran's mood was euthemic.  There was no suicidal or homicidal ideation.  PTSD as well as alcohol and drug abuse in remission were diagnosed.  A GAF score of 48 was assessed.  

In March 2009, the Veteran was afforded a VA PTSD examination.  In the examination report, the examiner noted that the Veteran was being seen for medication management on a regular basis but that he had stopped individual psychotherapy in 2008.  The examiner noted that a review of the record indicated that the Veteran's mood and affect were consistently described as within normal limits and that he was engaged in activities to include Bible study and cycling.  The examiner also indicated that GAF scores ranged from 48 to 53.  On objective examiner, the Veteran exhibited some odd behavior such as rocking back and forth and repeating terse one or two-word responses.  However, there was no impairment of thought processes.  There were no delusions or hallucinations.  There was no current suicidal or homicidal ideation.  Eye contact was poor, and the Veteran rocked in his chair.  The Veteran was able to perform the activities of daily living.  The Veteran did, however, rely on his sister and nephew for help with finances and the like.  The Veteran was fully oriented but was a poor historian, although memory was intact.  There were no obsessive or ritualistic behaviors.  Speech was normal.  There was no sign of impaired impulse control, and the Veteran estimated that his anxiety level was a six or seven on a scale of one to 10.  The examiner noted that the Veteran continued to experience symptoms of PTSD such as nightmares and avoidance but that regressive symptoms exhibited on examination such as rocking back and forth may reflect some degree of exaggeration as these symptoms were inconsistent with treatment notes in the record.  The examiner diagnosed moderate PTSD as well as cocaine and cannabis abuse that was in full remission.  The examiner assessed a GAF score of 60.  The examiner commented that the Veteran's PTSD symptoms did not appear to be more severe than those present during the 2006 VA PTSD examination.  The examiner also noted that treatment notes revealed symptom amelioration with psychotropic medication.  Also, the examiner observed that the Veteran was functioning adequately in his current environment.  The examiner also emphasized that the Veteran's 2007 hospitalization was prompted by a deterioration of symptoms following relapsed marijuana abuse and noncompliance with medication.  The examiner observed that symptom deterioration would be likely in the future if the Veteran did not comply with medication or if he engaged in substance abuse.  The examiner indicated that the Veteran's Axis I psychiatric symptoms did not render him unemployable.  He was also competent to handle his funds, as he had a good understanding of finances and had no history of financial mismanagement.  

A review of the evidence reflects some exaggeration on the Veteran's part during the most recent VA PTSD examination due to reported and exhibited symptoms that were inconsistent with those reported during routine VA treatment.  The record also shows a pattern of worsening of symptoms during periods of noncompliance with medication or substance abuse relapses.  The VA examination reports both reflect GAF scores of 60, indicative of more moderate symptoms.  Throughout the appeal period, VA treatment notes have indicated GAF scores ranging from 48 to 53, reflective of serious to more moderate symptoms.  Those GAF scores are provided by his ongoing VA treatment providers, including psychiatrists, who have regularly provided therapy to the Veteran during the course of the appeal.  Those GAF scores tend to indicate that a more serious condition.  While the March 2009 VS examiner indicated that the Veteran had stopped individual therapy in 2008, the record does include an individual therapy noted dated in February 2009.  The record also shows that Veteran relies heavily on one sister, who appears to manage both his finances and many aspects of his activities of daily living.  In light of the GAF score and the evidence regarding his reliance on one sister, evidence of conflict with other family and otherwise a  relatively limited social circle, a tendency toward isolation, and discomfort around groups of people, the Board finds that the Veteran's PTSD symptoms more nearly approximate a 50 percent evaluation under Diagnostic Code 9411.  This evaluation is warranted throughout the entire appellate period because objectively, the Veteran's symptomatology has remained relatively constant throughout the appeals period other than a brief hospitalization brought about by drug abuse and noncompliance with medication.  See Hart, supra.

A higher evaluation of 70 percent is not for application because the symptoms associated with such an evaluation are not present.  For example, the Veteran's thought processes, judgment, speech, insight, affect, and memory have been characterized as normal and because the Veteran has been consistently oriented.  Furthermore, there has been no objective evidence of obsessional rituals, active suicidal ideation, near continuous panic, impaired impulse control, or neglect of personal appearance.  Finally, the two VA examiners, several years apart, have commented that the Veteran was able to work, at least in an isolated environment, and the Veteran maintains personal relationships with at least one family member and some reported friends.  He is able to live and function independently and to manage his finances, albeit with assistance from his sister.  As such, the severity of symptomatology required for a 70 percent PTSD evaluation is not shown, and a 70 percent evaluation for PTSD is not warranted at any time during the appellate period.  

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  As noted above, while the evidence indicates that the Veteran is not currently employed, the examiners in both the 2006 and 2009 VA examination reports determined that PTSD alone did not cause unemployability.  No argument has been raised by either the Veteran or his representative as to a TDIU rating.  Therefore, the Board finds that no further consideration of a TDIU is warranted. Rice, supra.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

ORDER

An evaluation of 50 percent for the service-connected PTSD is granted subject to the law and regulations governing the payment of veterans' benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


